Name: 2013/238/EU: Council Decision of 21Ã May 2013 appointing four United Kingdom members and three United Kingdom alternate members of the Committee of the Regions
 Type: Decision
 Subject Matter: Europe;  EU institutions and European civil service
 Date Published: 2013-05-28

 28.5.2013 EN Official Journal of the European Union L 141/42 COUNCIL DECISION of 21 May 2013 appointing four United Kingdom members and three United Kingdom alternate members of the Committee of the Regions (2013/238/EU) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 305 thereof, Having regard to the proposal of the United Kingdom Government, Whereas: (1) On 22 December 2009 and on 18 January 2010, the Council adopted Decisions 2009/1014/EU (1) and 2010/29/EU (2) appointing the members and alternate members of the Committee of the Regions for the period from 26 January 2010 to 25 January 2015. (2) Four members seats on the Committee of the Regions have become vacant following the end of the terms of office of Ms Amanda BYRNE, Ms Christine CHAPMAN, Ms Flo CLUCAS and Mr Roger KNOX. Two alternate members seats on the Committee of the Regions have become vacant following the end of the terms of office of Mr Peter MOORE and Mr Sandy PARK. An alternate members seat will become vacant following the appointment of Ms Paula BAKER as member of the Committee of the Regions, HAS ADOPTED THIS DECISION: Article 1 The following are hereby appointed to the Committee of the Regions for the remainder of the current term of office, which runs until 25 January 2015: (a) as members:  Mr Mick ANTONIW, Member of the National Assembly for Wales,  Ms Paula BAKER, Councillor, Basingstoke and Deane Council,  Mr Anthony Gerard BUCHANAN, Councillor, East Renfrewshire Council,  Ms Dee SHARPE, Councillor, East Riding of Yorkshire Council; and (b) as alternate members:  Ms Barbara GRANT, Councillor, East Renfrewshire Council,  Mr Stewart GOLTON, Councillor, Leeds Council,  Ms Margaret LISHMAN, Councillor, Burnley Council. Article 2 This Decision shall enter into force on the day of its adoption. Done at Brussels, 21 May 2013. For the Council The President E. GILMORE (1) OJ L 348, 29.12.2009, p. 22. (2) OJ L 12, 19.1.2010, p. 11.